539 P.2d 1122 (1975)
STATE of Oregon, Respondent,
v.
Carl Ray MATHIASON, Appellant.
Court of Appeals of Oregon.
Argued and Submitted August 20, 1975.
Decided September 10, 1975.
*1123 Gary D. Babcock, Public Defender, Salem, argued the cause and filed the brief for appellant.
W. Michael Gillette, Sol. Gen., Salem, argued the cause for respondent. With him on the brief were Lee Johnson, Atty. Gen., and Thomas H. Denney, Asst. Atty. Gen., Salem.
Before SCHWAB, C.J., and LANGTRY and FORT, JJ.
SCHWAB, Chief Judge.
Defendant, having been convicted of burglary in the first degree, contends that the court erred in overruling defendant's motion to suppress his statements to the police because his original admission was the result of custodial interrogation not preceded by advice of his Miranda rights. We find no error.
Defendant came voluntarily to the police station at the request of the state trooper. He was free to leave at any time. The mere fact that a suspect is questioned in a police station or in a police car does not necessarily mean that he is being subjected to custodial interrogation. Freije v. United States, 408 F.2d 100, 102 (1st Cir.), cert. denied 396 U.S. 859, 90 S. Ct. 137, 24 L. Ed. 2d 111 (1969); State v. Travis, 250 Or. 213, 441 P.2d 597 (1968); State ex rel. Juv. Dept v. Brown, Or. App. 99 Adv.Sh. 2462, 528 P.2d 569 (1974), Sup.Ct. rev. denied, cert. denied, ___ U.S. ___, 95 S. Ct. 2405, 44 L. Ed. 2d 672 (1975). The historical facts set forth in the trial court's ruling are supported by the record and we regard them as settled. Ball v. Gladden, 250 Or. 485, 443 P.2d 621 (1968).
In the course of the interrogation which preceded defendant's admission the state trooper questioning defendant falsely told the defendant that his fingerprints had been found at the burglary scene. While such information is relevant evidence going to the issue of voluntariness, it does not conclusively demonstrate lack of voluntariness. Frazier v. Cupp, 394 U.S. 731, 739, 89 S. Ct. 1420, 22 L. Ed. 2d 684 (1969); State v. Oakes, Or. App., 99 Adv.Sh. 2217, 2223, 527 P.2d 418 (1974).
Affirmed.